DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/22 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the response filed 4/22/22, claims 7, 8 and 10-13 are amended.  In view of the amendment, certain newly added limitations recited in independent claims 7 and 10, are not found to have support in the originally filed specification, and the claims are subject to a rejection under the 35 § U.S.C. 112(a) written description requirement, for including new matter.

Claim Objections
Claims 7, 8 and 10-13 are objected to because of the following informalities:
Claim 7, last line, it is suggested that “bits is used” be changed to --bits used--. 
Claim 12, last line, it is suggested that “bits is used” be changed to --bits used--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 8 and 10-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.
Independent claims 7 and 12 have been amended to recite: “wherein the additional bit sequence is determined based upon a length of the first encoded bit sequence.”  The remarks accompanying the amendment indicate that support can be found in paras. [0138]-[0139] of the specification.  However, while para. [0138] states that “scrambling of a CRC bit sequence generating method can be changed on the basis of a payload size” (the CRC bit sequence corresponding to the claimed generated “first encoded bit sequence”), and para. [0139] separately recites that “additional bits can be changed on the basis of a payload size” (the additional bits corresponding to the claimed “additional bit sequence”), the originally filed disclosure is not found to describe a relationship between the “additional bit sequence” and “a length of the first encoded bit sequence” (i.e. the CRC bits), such that support is not provided for the claim limitation: “the additional bit sequence is determined based upon a length of the first encoded bit sequence.”  Accordingly, the claims are rejected under 35 U.S.C. § 112(a) for lack of adequate written description, as they are considered to contain new matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/12/2022